DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (US 5892415 hereinafter Okamura) in view of Horstmann et al. (US 4814940 hereinafter Horstmann).

In regards to claim 1, Okamura discloses;” A multilayer electronic component comprising:
a body comprising dielectric layers (Fig. 17 (2)), and first and second internal electrode layers (Fig. 17 (41 42 51 52)) alternately stacked in a stacking direction with respective dielectric layers interposed therebetween, and comprising first and second surfaces opposing each other in the stacking direction (Fig. 18 (top and bottom), third and fourth surfaces (Fig. 18 (terminals 7 and 8)) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (Fig. 18 side with terminals 9 and 10)); and first and second external electrodes arranged on the third
and fourth surfaces, respectively (Fig. 18 (shown)), wherein the first internal electrode layer comprises first and second internal electrodes exposed from the third surface and arranged with a first spacer interposed therebetween (Fig. 17 (41 42) Space between conductors are shown), and the second internal electrode layer comprises third and fourth internal electrodes exposed from the fourth surface and arranged with a second spacer interposed therebetween 1 52) Space between conductors are shown)”, but does not directly disclose;” a first lead portion connected to the first internal electrode and exposed from the third and sixth surfaces, and a second lead portion connected to the second internal electrode and exposed from the third and fifth surfaces, and a third lead portion connected to the third internal electrode and exposed from the fourth and sixth surfaces, and a fourth lead portion connected to the fourth internal electrode and exposed from the fourth and fifth surfaces.”

Horstmann discloses a low inductance capacitor where the internal electrodes are connected to two external sides as shown in figure 2, thereby permitting a low inductive path for the structure. It would have been obvious to one skilled in the art to design a capacitor with inter-connections to external terminals that provided to lowest possible inductance path to reduce the parasitic inductance of the device by providing two or more connection locations for the exterior terminals. Parasitic inductance effects the effective decoupling of the various voltage supplies and affects the amount of switching noise of the system. Having a capacitor with a low inductive internal structure maximizes the capabilities of the decoupling capacitor and thereby permitting faster switching of electrical signals while reducing the delta I of the overall package. 
In addition, applicant discloses that the internal structures require two lead portions to obtain the disclosed invention for each internal electrode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the internal electrodes using one continuous structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U. S. 164 (1893).

Therefore, using the low inductive structure as disclosed by Horstmann with the structure disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 2, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein the dielectric layers disposed above and below the first internal electrode layer are connected to each other by the first spacer (Fig. 17 (shown), and the dielectric layers disposed above and below the second internal electrode layer are connected to each other by the second spacer (Fig. 17 (shown)).”

In regards to claim 3, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein a dielectric is disposed in the first and second spacers (Fig. 17 (shown)).”

In regards to claim 4, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein a width of the first spacer is 5% or more and 30% or less of a width of the body, and a width of the second spacer is 5% or more and 30% or less 20 of the width of the body (Fig. 17 (shown)).”

In regards to claim 5, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein the first external electrode extends from the third surface to a portion of the fifth and sixth surfaces, and the second external electrode extends from the fourth surface to a portion of the fifth and sixth surfaces (Fig. 18 (shown)).”

In regards to claim 8, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein the body further comprises at least one of a third internal electrode layer comprising a fifth internal electrode exposed from the third surface, and a fourth internal electrode layer comprising a sixth internal electrode exposed
from the fourth surface (Fig. 17 (3)).”

In regards to claim 9, a modified Okamura discloses;” The multilayer electronic component according to claim 8, wherein the fifth internal electrode is the only internal electrode included in the third internal electrode layer, and the sixth internal electrode is the only internal electrode included in the fourth internal electrode layer (Fig. 17 (shown)).”

In regards to claim 10, a modified Okamura discloses;” The multilayer electronic component according to claim 1, wherein the first lead portion and the second lead portion are spaced apart from each other, and the third lead portion and the fourth lead portion are
spaced apart from each other. The connections to the external terminals as shown in Horstmann Fig. 3 would place the integrated structures at opposite sides of the internal layer, thereby disclosing the claimed invention.
In regards to claim 11, a modified Okamura discloses;” A multilayer electronic component comprising: a body comprising dielectric layers (Fig. 25 (2)), and first and second internal electrode layers alternately stacked in a stacking direction with respective dielectric layers interposed therebetween (Fig. 25 (41 42 51 52)), and comprising first and second surfaces opposing each other in the stacking direction (Fig. 18 (top and bottom), third and fourth surfaces (Fig. 18 (terminals 7 and 8)) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (Fig. 18 side with terminals 9 and 10)) connected to the first to fourth surfaces and opposing each other; and first and second external electrodes arranged on the third and fourth surfaces, respectively (Fig. 18), wherein the first internal electrode layer comprises first and second internal electrodes (Fig. 25 (41 and 42 )) arranged with a first spacer interposed therebetween (Fig. 25 shows a space (spacer) between the two conductors 41 and 42), and the second internal electrode layer (Fig. 25 (51 and 52 )) comprises third and fourth internal electrodes arranged with a second spacer interposed therebetween (Fig. 25 shows a space (spacer) between the two conductors 51 and 52), wherein the first and fourth internal electrodes are exposed from the third surface, and the second and third internal electrodes are exposed from the fourth surface ”, but does not directly disclose;” a first lead portion connected to the first internal electrode and exposed from the third and sixth surfaces, and a second lead portion connected to the second internal electrode and exposed from the fourth and fifth surfaces, a third lead portion connected to the third internal electrode and exposed from the fourth and sixth surfaces, and a fourth lead portion connected to the fourth internal electrode and exposed from the third and fifth surfaces”

Horstmann discloses a low inductance capacitor where the internal electrodes are connected to two external sides as shown in figure 2, thereby permitting a low inductive path for the structure. It would have been obvious to one skilled in the art to design a capacitor with inter-connections to external terminals that provided to lowest possible inductance path to reduce the parasitic inductance of the device by providing two or more connection locations for the exterior terminals. Parasitic inductance effects the effective decoupling of the various voltage supplies and affects the amount of switching noise of the system. Having a capacitor with a low inductive internal structure maximizes the capabilities of the decoupling capacitor and thereby permitting faster switching of electrical signals while reducing the delta I of the overall package. 
In addition, applicant discloses that the internal structures require two lead portions to obtain the disclosed invention for each internal electrode. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the internal electrodes using one continuous structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U. S. 164 (1893).

Therefore, using the low inductive structure as disclosed by Horstmann with the structure disclosed by Okamura, the claimed invention is disclosed.

In regards to claim 12, a modified Okamura discloses;” The multilayer electronic component according to claim 11, wherein the dielectric layers disposed above and below the first internal electrode layer are connected to each other by the first spacer, and the dielectric layers disposed above and below the second internal electrode layer are connected to each other by the second spacer (Fig. 25 (shown)).”

In regards to claim 13, a modified Okamura discloses;” The multilayer electronic component according to claim 11, wherein a dielectric is disposed in the first and second spacers (Fig. 25 (shown)).”

In regards to claim 14, a modified Okamura discloses;” The multilayer electronic component according to claim 11, wherein a width of the first spacer is 5% or more and 30% or less of a width of the body, and a width of the second spacer is 5% or more and 30% or less of the width of the body (Fig. 25 (shown)).”

In regards to claim 15, a modified Okamura discloses;” The multilayer electronic component according to claim 11, wherein the first external electrode extends from the third surface to a portion of the fifth and sixth surfaces, and the second external electrode extends from the fourth surface to a portion of the fifth and sixth surfaces (Fig. 18 (shown)).”

In regards to claim 18, a modified Okamura discloses;” The multilayer electronic component according to claim 11, wherein the body further comprises at least one of a third internal electrode layer comprising a fifth internal electrode exposed from the third surface, and a fourth internal electrode layer comprising a sixth internal electrode exposed from the fourth surface (Fig. 25 (3)).”

In regards to claim 19, a modified Okamura discloses;” The multilayer electronic component according to claim 18, wherein the fifth internal electrode is the only internal electrode included in the third internal electrode layer, and the sixth internal electrode is the only internal electrode included in the fourth internal electrode layer (Fig. 25 (shown)).”

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847